Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite for depending on a cancelled claim. Claim 5 is indefinite for depending on cancelled claim 4, and claim 6 is indefinite for depending on claim 5. Claim 53 is indefinite for depending on cancelled claim 41. For purpose of examination claim 5 is being considered as depending on claim 1 and claim 53 as depending on claim 42.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 5, 6, 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carr et al. (2012/0259338).
With respect to claim 1, Carr discloses an intramedullary nail for fixation of an epiphyseal fracture in a long bone of a patient in need thereof (10, 12, FIGS.1-5, 50, 51; para[0090]), the intramedullary nail comprising an intramedullary shaft configured for insertion into a medullary canal of the long bone (30, 38,  top half of grooves, as best seen in FIG.3, and as set forth in para[0096], the intramedullary shaft having a longitudinal axis (5), a proximal end (upper end of the shaft, as best seen in FIG.3) and distal end (lower end  of the shaft, as best seen in FIG.3); a cap portion at the proximal end and configured for attaching thereto one or more epiphyseal bone fragments from the epiphyseal fracture (12; FIG.1-2, 64-66; and as set forth in para[0222]); and a tip portion at the distal end  and configured for insertion into the medullary canal of the long bone(lower end tip of 10, as best seen in FIGS.3, 64-66, disposed in the medullary canal).
With respect to claim 5, Carr discloses wherein the intramedullary shaft is configured such that, when the intramedullary shaft is inserted along the length of the medullary canal, the intramedullary shaft secures the cap portion at the end of the long bone having the epiphyseal fracture, as best seen in FIGS.64-66, and as best set forth in para[0090].
With respect to claim 6, Carr discloses wherein the cap portion is configured such that, when the one or more epiphyseal bone fragments are attached to the cap portion and the cap portion is secured at the end of the long bone having the epiphyseal fracture, the intramedullary nail provides for fixation of the epiphyseal fracture, as best seen in FIGS.64-66, and as set forth in para[0090].
With respect to claim 42, the method steps, as set forth would have been inherently carried out in the operation of the device, as set forth above.
Claim(s) 1, 5, 6, 40, 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sesic (6,517,541).

With respect to claim 5, Sesic discloses wherein the intramedullary shaft is configured such that, when the intramedullary shaft is inserted along the length of the medullary canal, the intramedullary shaft secures the cap portion at the end of the long bone having the epiphyseal fracture, as best seen in FIG.3A-E.
With respect to claim 6, Sesic discloses wherein the cap portion is configured such that, when the one or more epiphyseal bone fragments are attached to the cap portion and the cap portion is secured at the end of the long bone having the epiphyseal fracture, the intramedullary nail provides for fixation of the epiphyseal fracture, as best seen in FIG.3A-E.
With respect to claim 40, Sesic discloses wherein the patient is a human patient, as set forth in column 1, lines 12-15, and the long bone is a radius as set forth in column 1, line 33.
With respect to claim 42, the method steps, as set forth, would have been inherently carried out in the operation of the device, as set forth above.

Claim(s) 1, 5, 6, 26, 27, 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Havitcioglu et al. (EP2,380,514, submitted by applicant).

With respect to claim 5, Havitcioglu discloses wherein the intramedullary shaft is configured such that, when the intramedullary shaft is inserted along the length of the medullary canal, the intramedullary shaft secures the cap portion at the end of the long bone having the epiphyseal fracture, as best seen in FIG.4, and as best set forth in para[0049,, 0052-0053].
With respect to claim 6, Havitcioglu discloses wherein the cap portion is configured such that, when the one or more epiphyseal bone fragments are attached to the cap portion and the cap portion is secured at the end of the long bone having the epiphyseal fracture, the intramedullary nail provides for fixation of the epiphyseal fracture, as best seen in FIG.4, and as set forth in para[0049, 0052-0053].
With respect to claim 26, Havitcioglu discloses wherein the cap portion is configured to receive one or more self-drilling screws for attaching the one or more epiphyseal bone fragments to the cap portion (fixation screws received in 12, 13; as best seen in FIG.4).
With respect to claim 27, Havitcioglu discloses a wherein the cap portion comprises an outer surface substantially parallel to the longitudinal axis of the intramedullary shaft (outer surface of 1, FIG.1), and wherein the outer surface comprises a plurality of grooves running longitudinally along the outer surface (28 and 16, 29 and 17; as best seen in FIG.1).
.
Claim(s) 1, 5, 6, 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burstein (3,977,398).
With respect to claim 1, Burstein discloses an intramedullary nail for fixation of an epiphyseal fracture in a long bone of a patient in need thereof (10, FIGS.1-4, and as set forth in column 4, lines 37-52), the intramedullary nail comprising an intramedullary shaft configured for insertion into a medullary canal of the long bone (15,16, 17, as best seen in FIG.1), the intramedullary shaft having a longitudinal axis, as best seen in FIG.1, a proximal end (end of the shaft abutting 12, as best seen in FIG.1) and distal end (end  of the shaft abutting 13, as best seen in FIG.1); a cap portion at the proximal end and configured for attaching thereto one or more epiphyseal bone fragments from the epiphyseal fracture (12,26,29; FIG.1); and a tip portion at the distal end  and configured for insertion into the medullary canal of the long bone(13, as best seen in FIG.1).
With respect to claim 5, Burstein discloses wherein the intramedullary shaft is configured such that, when the intramedullary shaft is inserted along the length of the medullary canal, the intramedullary shaft secures the cap portion at the end of the long bone having the epiphyseal fracture, as best seen in FIGS.1-4, and as set forth in column 4, line 59 to column 5, lines 10.
With respect to claim 6, Burstein discloses wherein the cap portion is configured such that, when the one or more epiphyseal bone fragments are attached to the cap portion and the cap portion is secured at the end of the long bone having the epiphyseal fracture, the intramedullary nail provides for fixation of the epiphyseal fracture, as best seen in FIGS.1-4, and as set forth in column 4, line 59 to column 5, lines 1-10.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr et al. (2012/0259338).
With respect to claim 18, it is noted that Carr fails to teach wherein intramedullary shaft has a height in the longitudinal direction of about 15 mm to about 25 mm, and wherein the intramedullary shaft has an outer diameter of about 4 mm to about 8 mm, as claimed by applicant. However, selecting an appropriate element height is within the ordinary skill of one in the art. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a shaft height in the longitudinal direction of about 15 mm to 25 mm or a n outer diameter form about 4 mm to 8 mm, in order to effectively brace a fracture area for recovery and minimize material usage.
With respect to claim 20, it is noted that Carr fails to teach wherein the intramedullary nail is made partially or entirely from a thermoplastic polymer, as claimed by applicant. However, forming an element from a known material is within the ordinary skill of one in the art. Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention .
Claim s 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sesic (6,517,541).
With respect to claim 14, it is noted that Sesic fails to teach wherein intramedullary shaft has an outer surface having a plurality of threads on the outer surface, wherein each of the threads in the plurality of threads have an outer diameter of about 1 mm to about 2 mm wherein each of the threads have a height of about 0.5 mm to about 3 mm and wherein the plurality of threads have a number of threads starts from about 2 to 8, as claimed by applicant. However, selecting a threaded element with an outer diameter of about 1 mm to about 2 mm, wherein each of the threads have a height of about 0.5 mm to about 3 mm and wherein the plurality of threads have a number of threads starts from about 2 to 8, is within the ordinary skill in the art. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a shaft threads having an outer diameter form about 1 mm to 2 mm, and the threads having a height of about 0.5 mm to about 3 mm, wherein the plurality of threads have a number of threads starts from about 2 to 8, in order to effectively brace a fracture area for recovery and minimize material usage and in order to effectively adhere to the medullary canal of a patient without causing excessive damage to surrounding bone structure.
Claim s 29, 30, 32, 33, is/are rejected under 35 U.S.C. 103 as being unpatentable over Havitcioglu (EP2,280,514, submitted by applicant).
With respect to claims 29,30,32,33, it is noted that Havitcioglu fails to teach wherein the grooves on the outer surface of the cap have a depth of about 0.3 mm to about 0.9 mm, and the grooves comprise about 15 to 25 grooves spaced circumferentially around outer surface of the cap, wherein the cap portion has a height in the longitudinal direction of about 6 mm to about 10 mm an outer diameter of about 6 mm to 15 mm, as claimed by applicant. However, selecting a groove depth or .
Claim s 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr et al. (2012/0259338) in view of Bonutti et al. (2009/0024161).
With respect to claim 24, it is noted that Carr fails to teach that the thermoplastic polymer has been modified to increase surface hydrophobicity, as claimed by applicant. However, in similar art, Bonutti, as set forth in para[0401,0416], provides the evidences of the use of a thermoplastic polymer that has been modified to increase surface hydrophobicity to provide lubrication , tissue ingrowth, and biocompatibility.
Therefore, given the teaching of Bonutti, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Carr, as taught by Bonutti to provide lubrication, tissue ingrowth, and biocompatibility.
Claim s 49, 51, 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr et al. (2012/0259338) in view of Trip et al. (2010/0087821).
It is noted that Carr fail to teach the use of bone cement prior to inserting the distal end of the intramedullary nail into the medullary canal, as claimed by applicant. However, Trip, as set forth in 
Therefore, given the teaching of Trip, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Carr by injecting bone cement in the canal to support and position the intramedullary nail at the fracture.
With respect to claims 51, 53, it noted that the above combination is silent as to the type of epiphyseal fracture where the device would be used. However, the examiner believes that the device could have been used in any types of epiphyseal fracture and would have performed equally as well.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 122,125,119.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “126” has been used to designate both height and opening.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO PHILOGENE whose telephone number is (571)272-4716.  The examiner can normally be reached on M-F 8:00-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Eduardo can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PEDRO PHILOGENE/Primary Examiner, Art Unit 3773                                                                                                                                                                                                        April 7, 2021